                       UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA

 Benjamin Reetz, individually and as the
 representative of a class of similarly situated
 persons, and on behalf of the Lowe’s 401(k) Plan,
                                                          Case No. 5:18-cv-00075-KDB-DCK
                               Plaintiff,

 v.

 Lowe’s Companies, Inc., Administrative
 Committee of Lowe’s Companies, Inc., Pat
                                                        ORDER PRELIMINARILY
 Belanger, Robin Bornkamp, Lance Cook, Matthew          GRANTING CLASS
 Eurey, David Green, Bob Ihrie, Mark Imhoff, Terry      CERTIFICATION AND
 Johnson, Angela Kirby, Janice Little, Tiffany
                                                        DISMISSING INDIVIDUAL
 Mason, Colleen Penhall, Stacey Ryan, Kristie           DEFENDANTS
 Shugart, Brandon Sink, Gregor Teusch, Jennifer
 Weber, John and Jane Does 1-20, and Aon Hewitt
 Investment Consulting, Inc.,

                               Defendants.


       This matter is before the Court on the parties’ Stipulation Regarding Class Certification

and Dismissal of Individual Defendants (Dkt. No. 94), filed October 28, 2020. After giving careful

consideration to the Stipulation, the Court hereby finds and orders as follows:

                             Order Regarding Class Certification

       Based on the Stipulation, the allegations in the First Amended Complaint and nature of the

claims asserted, and the relevant factors under Federal Rule of Civil Procedure 23, the Court finds

that there is good cause to certify the proposed class. Among other things:

       1.      The class is numerous, as the Plan had over a quarter million participants during

               the class period. A substantial portion of these class members are or were invested

               in the Hewitt Growth Fund.
                                                1



      Case 5:18-cv-00075-KDB-DCK Document 97 Filed 11/05/20 Page 1 of 6
       2.      There are common issues respecting the Class Claims1 relating to (among other

               things): (a) which Defendants served as Plan fiduciaries; (b) whether the Plan’s

               fiduciaries breached their fiduciary duties in violation of 29 U.S.C. § 1104; (c)

               whether Defendants are subject to co-fiduciary liability under 29 U.S.C. § 1105(a);

               (d) whether Lowe’s adequately monitored the Administrative Committee; and (e)

               the relief, if any, that may be appropriate in this case.




1
  The Class Claims are those set forth in the Plaintiff’s First Amended Complaint, subject to the
Court’s Order (Dkt. No. 58) partially granting the motion to dismiss filed by Lowe’s Companies,
Inc. (“Lowe’s”) and the Administrative Committee of Lowe’s Companies (“Administrative
Committee”), which are described by the parties as follows: (1) claims, including all defenses
thereto, against all Defendants for breach of the ERISA duties of loyalty and prudence pursuant to
29 U.S.C. § 1104(a) with respect to the following actions: (a) selection of the Hewitt Growth Fund
for the Plan, and the restructuring of the Plan’s investment menu insofar as it relates to the Hewitt
Growth Fund and the funds it replaced; (b) the transfer of plan assets from the Vanguard
Institutional Index Fund, T. Rowe Price Institutional Mid-Cap Equity Growth Fund, American
Funds New Economy Fund, Eagle Small Cap Growth Fund, T. Rowe Price Small-Cap Value Fund,
American Funds EuroPacific Growth Fund, Diamond Hill Value Account, and T. Rowe Price Mid-
Cap Value Fund Account to the Hewitt Growth Fund after it was added to the Plan; and (c)
monitoring and retention of the Hewitt Growth Fund in the Plan’s investment lineup during the
period following its selection as a Plan investment option, (2) claims, including all defenses
thereto, against all Defendants for liability for the alleged breaches of fiduciary duties of their co-
fiduciaries under 29 U.S.C. § 1105(a), and (3) claims, including all defenses thereto, against
Lowe’s for breach of the ERISA duty to monitor appointed fiduciaries insofar as Lowe’s allegedly:
(a) failed to appropriately monitor and evaluate the performance of the Administrative Committee
or have a system in place for doing so; (b) failed to monitor the process by which the Hewitt
Growth Fund was selected and retained for the Plan; and (c) failed to remove the Administrative
Committee or its members, whose performance was allegedly inadequate (Amended Compl. ¶ 92).
See also Dkt. No. 58 (order granting in part and denying in part motion to dismiss). The Class
Claims do not include the claims in Plaintiff’s First Amended Complaint that the Court dismissed
in its Order partially granting the motion to dismiss filed by Lowe’s and the Administrative
Committee (Dkt. No. 58) or any claims against the Individual Defendants that have been dismissed
with prejudice under parties’ Stipulation (Dkt. No. 94).
                                                    2



      Case 5:18-cv-00075-KDB-DCK Document 97 Filed 11/05/20 Page 2 of 6
3.    Plaintiff is typical of other class members with respect to the Class Claims, as he

      participated in the Plan during the class period and was treated consistently with

      other class members.

4.    Plaintiff is adequate to represent the class, has diligently represented the interests

      of the class to date, and has no known conflicts with any class members. Plaintiff

      also has retained competent and experienced class counsel. See Moreno v. Deutsche

      Bank Americas Holding Corp., 2017 WL 3868803, at *11 (S.D.N.Y. Sept. 5, 2017)

      (“Plaintiffs’ counsel are experienced litigators who serve as class counsel in ERISA

      actions involving defined-contribution plans”). Neither Plaintiff nor his counsel

      have any interests that might cause them to refrain from vigorously pursuing the

      claims in this class action. Both Plaintiff and his counsel (i.e., Nichols Kaster, PLLP

      and Tharrington Smith, L.L.P.) are adequate to represent the class.

5.    Class certification is appropriate with respect to the Class Claims under Fed. R.

      Civ. P. 23(b)(1)(A) because prosecuting separate actions against Defendants with

      respect to the common issues identified in Paragraph 2 above would create a risk

      of inconsistent or varying adjudications relating to those issues with respect to

      individual class members that would establish incompatible standards of conduct

      for Defendants.

6.    Class certification is also appropriate with respect to the Class Claims under Fed.

      R. Civ. P. 23(b)(1)(B) because adjudications with respect to the common issues

      identified in Paragraph 6 as to individual class members, as a practical matter,

      would be dispositive of the interests of the other persons not parties to the individual

                                         3



Case 5:18-cv-00075-KDB-DCK Document 97 Filed 11/05/20 Page 3 of 6
               adjudications or would substantially impair or impede their ability to protect their

               interests relating to those issues.

       7.      Class certification has been granted in several other ERISA cases involving defined

               contribution plans, including at least three cases in this Circuit. See, e.g., Clark v.

               Duke Univ., 2018 WL 1801946 (M.D.N.C. Apr. 13, 2018); Bowers v. BB&T Corp.,

               2017 WL 3730552 (M.D.N.C. Aug. 28, 2017); Tatum v. R.J. Reynolds Tobacco

               Co., 254 F.R.D. 59 (M.D.N.C. 2008).2

       8.      Similar stipulations regarding class certification also have been approved in other

               ERISA cases involving defined contribution plans. See Moitoso v. FMR LLC, No.

               1:18-cv-12122, Dkt. No. 83 (D. Mass. May 7, 2019); Velazquez v. Mass. Fin. Srvs.

               LLC, No. 1:17-cv-11249, Dkt. No. 94 (D. Mass. June 25, 2019); Pledger v.

               Reliance Tr. Co., No. 1:15-cv-4444, Dkt. No. 101 (N.D. Ga. Nov. 7, 2017).

       The Court further observes that, pursuant to the Stipulation, certification of the class is

unopposed and subject to notice and comment from the members of the proposed class.

       THEREFORE, IT IS HEREBY ORDERED that the following class is preliminarily

certified pursuant to Federal Rule of Civil Procedure 23(b)(1):




2 See also, e.g., Vellali v. Yale Univ., 2019 WL 5204456 (D. Conn. Sept. 24, 2019); Beach v.
JPMorgan Chase Bank, Nat'l Ass'n, 2019 WL 2428631 (S.D.N.Y. June 11, 2019); Cunningham v.
Cornell Univ., 2019 WL 275827 (S.D.N.Y. Jan. 22, 2019); Cassell v. Vanderbilt Univ., 2018 WL
5264640 (M.D. Tenn. Oct. 23, 2018); Henderson v. Emory Univ., 2018 WL 6332343 (N.D. Ga.
Sept. 13, 2018); Fuller v. SunTrust Banks, Inc., 2018 WL 3949698 (N.D. Ga. June 27, 2018);
Moreno v. Deutsche Bank Am. Holding Corp., 2017 WL 3868803 (S.D.N.Y. Sept. 5, 2017); Cryer
v. Franklin Templeton Res., Inc., 2017 WL 4023149 (N.D. Cal. July 26, 2017); Urakhchin v.
Allianz Asset Mgmt. of Am., L.P., 2017 WL 2655678 (C.D. Cal. June 15, 2017); Rozo v. Principal
Life Ins. Co., 2017 WL 2292834 (S.D. Iowa May 12, 2017); Leber, et al. v. Citigroup 401(k) Plan
Inv. Comm., 323 F.R.D. 145 (S.D.N.Y. 2017).
                                               4



      Case 5:18-cv-00075-KDB-DCK Document 97 Filed 11/05/20 Page 4 of 6
       All participants and beneficiaries of the Lowe’s 401(k) Plan whose Plan account
       balances were invested in the Hewitt Growth Fund at any time on or after October
       1, 2015, through the date of judgment, excluding Defendants, any of their directors,
       and any officers or employees of Defendants with responsibility for the Plan’s
       investment or administrative functions.

Pursuant to Federal Rule of Civil Procedure 23(g), the Court also preliminarily appoints Nichols

Kaster, PLLP and Tharrington Smith LLP as counsel for the class.

       No later than November 13, 2020 parties shall submit a proposed class notice that includes

at least a 30-day period for the preliminarily certified class members to object to the certification.

Within 14 days after the objection deadline, the parties shall either inform the Court that no

objections have been received (in which case this preliminary class certification order shall

automatically become final), or respond to any such objections (in which case the Court will rule

on the objections). In the event that certification becomes final, class members shall not have the

opportunity to opt out of the class. See McLaurin v. Prestage Foods, Inc., 271 F.R.D. 465, 472 n.5

(E.D.N.C. 2010) (citing, inter alia, Ticor Title Ins. Co. v. Brown, 511 U.S. 117, 121 (1994);

7AA Charles A. Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice and Procedure:

Civil § 1784.1 (3d ed. 2005)).




                                                  5



      Case 5:18-cv-00075-KDB-DCK Document 97 Filed 11/05/20 Page 5 of 6
                   Order Regarding Dismissal of Individual Defendants

       Pursuant to the parties’ Stipulation and pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(ii), the Court further orders that Defendants Pat Belanger, Robin Bornkamp, Lance

Cook, Matthew Eurey, David Green, Bob Ihrie, Mark Imhoff, Terry Johnson, Angela Kirby, Janice

Little, Tiffany Mason, Colleen Penhall, Stacey Ryan, Kristie Shugart, Brandon Sink, Gregor

Teusch, Jennifer Weber, John and Jane Does 1-20 are hereby dismissed with prejudice.




                           Signed: November 5, 2020




                                               6



      Case 5:18-cv-00075-KDB-DCK Document 97 Filed 11/05/20 Page 6 of 6
